Pope, Judge.
This court having entered a judgment in the above-styled case at 193 Ga. App. XXX (1989) affirming, pursuant to Court of Appeals Rule 36, the judgment of the trial court, and the judgment of this court having béen reversed on certiorari by the Supreme Court at 260 Ga. 271 (392 SE2d 242) (1990), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Banke, P. J., and Sognier, J., concur.

*697Decided September 4, 1990.
Sidney L. Moore, Jr., for appellant.
Mark Weber, Karen F. Horner, for appellee.
Booth, Wade & Campbell, Douglas N. Campbell, Laura E. Stevenson, William A. Trotter III, Dye, Miller, Tucker & Everitt, A. Rowland Dye, Hull, Towill, Norman & Barrett, David E. Hudson, Nixon, Yow, Waller & Capers, John B. Long, amici curiae.